MEMORANDUM**
Alejandro Romano-Patlan, a native and citizen of Mexico, petitions for review of the government’s decision to reinstate, under 8 U.S.C. § 1231(a)(5), his prior removal order for attempting to enter the United States by misrepresenting that he had a valid visitor’s visa. We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process challenges to immigration decisions. Padilla v. Ashcroft, 334 F.3d 921, 923 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
To the extent that Romano challenges the propriety of his prior removal order, we lack jurisdiction to consider his contentions because the reinstatement statute bars review of them either directly or collaterally. See id. at 924.
Romano’s contention that the reinstatement provisions do not comport with due process fails because he did not establish that he suffered any prejudice. See id. at 925.
PETITION DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.